Name: Commission Regulation (EEC) No 3996/88 of 21 December 1988 reducing for the 1988/89 wine year the quantities of concentrated grape must in approved contracts for use in feedingstuffs as provided for in Regulation (EEC) No 2635/88 and derogating from certain time limits for the same wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 88 Official Journal of the European Communities No L 354/27 COMMISSION REGULATION (EEC) No 3996/88 of 21 December 1988 reducing for the 1988/89 wine year the quantities of concentrated grape must in approved contracts for use in feedingstuffs as provided for in Regulation (EEC) No 2635/88 and derogating from certain time limits for the same wine year No 2635/88 , certain time limits laid down must be extended once more for operations in the 1988/89 wine year in order to permit the measure to be implemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 45 (9) thereof, Whereas Article 3 (4) of Commission Regulation (EEC) No 2635/88 of 24 August 1988 laying down detailed rules for implementing an aid scheme for the use of concen ­ trated grape must in feedingstuffs (3), as last amended by Regulation (EEC) No 3522/88 (4), provides for a mechanism enabling the total quantity laid down for the Community as a whole of concentrated grape must which may be delivered for use in such feedingstuffs to be kept within a given annual maximum quantity ; Whereas information forwarded to the Commission by the Member States shows that, on expiry of the time limit laid down for the presentation of the contracts, the total quantity of concentrated grape must in such contracts exceeds by approximately 1 36 600 hectolitres the quantity provided for in Article 45 (7) of Regulation (EEC) No 822/87 as estimated for the 1988/89 wine year ; whereas, under those circumstances, pursuant to Article 3 (4) of Regulation (EEC) No 2635/88 , use in animal feedingstuffs of the quantity laid down should be limited and the quantities shown in each contract should be reduced accordingly in the same proportion ; Whereas, in view of certain administrative difficulties arising in the first year of application of Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 wine year the quantity of concentrated grape must which may be used in feedingstuffs as provided for in Regulation (EEC) No 2635/88 shall be 42 % of the quantity in each contract submitted for approval . Article 2 By way of derogation from Articles 3 and 5 of Regulation (EEC) No 2635/88 :  '30 November', ' 15 December' and '31 December' in Article 3 (4), (5) and (6) respectively are hereby replaced by '31 December', ' 15 January' and '31 January' respectively,  ' 15 December' in Article 5 (3) is hereby replaced by ' 15 January'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (J) OJ No L 269, 29. 9 . 1988, p. 5 . 0 OJ No L 236, 26. 8 . 1988, p. 8 . (*) OJ No L 307, .12. 11 . 1988, p . 32 .